On Petition for Rehearing.
Jordan, J.
We have carefully considered the reasons urged by the appellee for a rehearing in this appeal, but we are still of the opinion that a correct result was reached in the former hearing. It must be remembered that the complaint to which appellee’s second paragraph of answer was addressed alleged that the latter, in addition to his salary as county auditor, did, under the color of his office, illegally tax and charge the fees in controversy, and in violation of law demanded and received the money from the county. These alleged facts the answer admitted, but sought to avoid the cause of action, upon the ground that the appellee had from time to time presented his claims to the board of commissioners of the county, and that the same had been duly allowed, by said board and payment thereof awarded to him in pursuance of the order of the commissioners from which no appeal had been taken. The theory of the answer was that the board, in passing upon and allowing the claims acted as a court, with full jurisdiction over the person of the parties and the subject-matter involved, and that its order in making the allowance to the appellee out of the public funds, although wrongful and illegal, was an adjudication of the validity of the claims in question and precluded the appellant from maintaining its action. We denied the contention of appellee upon this proposition, and held that the paragraph was insufficient in bar of the action for the reasons given in the opinion. It is again strenuously in*598sisted by counsel for tbe appellee, that the case of Snelson v. State, ex rel., 16 Ind. 29, ought to control our decision herein. That case, in holding in effect that the board of commissioners, in allowing claims against a county, exercised the powers of a court, to say the least, under former statutes, asserted a questionable doctrine. In view of the more recent legislation to which we referred in the original opinion, it must be manifest that the rule laid down in the Snelson case in this particular, can no longer be sustained. There is also an insistence by appellee that the money sought to be recovered was paid to him under a mistake of law, and therefore was a voluntary payment by the county, and under a well settled rule cannot be recovered. But aside from the fact that a recovery is expressly authorized by statute, it may be said that the rule preventing the recovery of money voluntarily paid, cannot be held, under the facts, to apply in the case at bar. If the allowance of the claims was made by the commissioners in defiance of a positive statute (as is section 6548, R. S. 1894; Elliott Supp., section 1975), the payment thereunder could not, in a legal sense, be considered as a payment by the county to the appellee, but the money might be said to have been obtained by him by virtue of the illegal act of the commissioners in allowing claims forbidden by the statute.
Filed April 21, 1896.
Under such circumstances, the allowance and payment could not be viewed as the act of the county, but rather as the result of the illegal act of her officials. See Ada Co. v. Gess (Sup. Ct. Idaho), 43 Pac. Rep. 71; Guheen v. Curtis, 2 Idaho, 1151; State v. Moore, 1 Ind. 548.
Petition overruled.